Wright, J.
I desire to say, that, conceding the premises, I concur in the conclusion reached in the foregoing opinion. In the construction given to the record, however, by the majority I do not concur. There is no evidence before us, and I see nothing to indicate that plaintiff did not recover alone and strictly upon the precise case made by pleadings and record. And thus holding and construing the record, I have no hesitation in reaching the conclusion that the j udgmeut below should be affirmed. As to the instructions, I am equally clear that those given at the instance of defendant removed all possible ground of prejudice, resulting from those given at the instance of plaintiff. Reversed.